Exhibit 10.95


 
Employment Agreement
 
   This Employment Agreement (the "Agreement") is made and entered into as of
November 22, 2011, by and between DANIEL P. MATTHEWS (the "Employee") and
REGIONAL ENTERPRISES, INC., a Virginia corporation (the "Company").
 
   WHEREAS, the Company desires to continue the employment of the Employee on
the terms and conditions set forth herein; and
 
   WHEREAS, the Employee desires to continue his employment by the Company on
such terms and conditions.
 
   NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:
 
1.        Term. This Agreement shall be effective starting on the date first
above written (the "Effective Date") and shall continue until the third
anniversary thereof, unless terminated earlier pursuant to Section 5 of this
Agreement; provided that, on such third anniversary of the Effective Date and
each annual anniversary thereafter (such date and each annual anniversary
thereof, a "Renewal Date"), the Agreement shall be deemed to be automatically
extended, upon the same terms and conditions, for successive periods of one
year, unless either party provides written notice of its intention not to extend
the term of the Agreement at least 90 days' prior to the applicable Renewal
Date. The period during which the Employee is employed by the Company pursuant
to the terms of this Agreement is hereinafter referred to as the "Employment
Term."
 
2.        Position and Duties.
 
   2.1        Position. During the Employment Term, the Employee shall serve as
the Vice President and General Manager of the Company, reporting to the
President of the Company. In such position, the Employee shall have such duties,
authority and responsibility as shall be determined from time to time by the
President and the Board of Directors of the Company, which duties,
responsibilities and authority are consistent with the Employee's current
activities.
 
   2.2        Duties. During the Employment Term, the Employee shall devote
substantially all of his business time and attention to the performance of the
Employee's duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the President of the Company.
Notwithstanding the foregoing, the Employee will be permitted to (a) with the
prior written consent of the President (which consent will not be unreasonably
withheld or delayed) act or serve as a director, trustee, committee member or
principal of any type of business, civic or charitable organization as long as
such activities are disclosed in writing to the Company's President in
accordance with the Code of Business Conduct of Central Energy Partners LP, the
sole shareholder of the Company (the “Code of Business Conduct”), and (b)
purchase or own less than 5% of the publicly-traded securities of any
corporation; provided, that such ownership represents a passive investment and
that the Employee is not a controlling person of, or a member of a group that
controls, such corporation; provided further, that the activities described in
clauses (a) and (b) do not interfere with the performance of the Employee's
duties and responsibilities to the Company as provided hereunder, including, but
not limited to, the obligations set forth in Section 2 hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
3.        Place of Performance. The principal place of Employee's employment
shall be the Company's principal executive office currently located at 410 Water
Street, Hopewell, Virginia 23860; provided that, the Employee may be required to
travel on Company business during the Employment Term.
 
4.        Compensation.
 
   4.1        Base Salary. The Company shall pay the Employee an annual rate of
base salary of $150,000 in periodic instalments in accordance with the Company's
customary payroll practices, but no less frequently than monthly. The Employee's
base salary shall be reviewed at least annually by the Board and the Board may,
but shall not be required to, adjust the base salary during the Employment Term.
The Employee's annual base salary, as in effect from time to time, is
hereinafter referred to as "Base Salary".
 
   4.2        Annual Bonus.
 
    (a)         For each calendar year of the Employment Term, the Employee
shall be eligible to receive a discretionary bonus to be determined by the
Company’s Board of Directors in its sole and absolute discretion on an annual
basis (the "Annual Bonus"). The determination of the amount of the Annual Bonus
shall occur not later than thirty (30) calendar days after the Company’s annual
audited financial statements have been completed. In addition, the Employee
shall earn an anniversary bonus equal to $200 for each year that the Employee
has been employed by the Company (the “Anniversary Bonus”).
 
    (b)        The Annual Bonus and the Anniversary Bonus shall be paid to
Employee no later than 30 days after the determination of the Annual Bonus
amount as set forth in Section 4.2(a) above.
 
    (c)         Except as otherwise provided in Section 5, in order to be
eligible to receive any portion of the Annual and/or Anniversary Bonus, the
Employee must be employed by the Company on the last day of the applicable
calendar year for which such bonuses are determined and to be paid.
 
   4.3        Reimbursement of Expenses. The Company shall reimburse Employee
for all reasonable documented expenses (in compliance with the rules and
regulations of the Internal Revenue Service) incurred by Employee in the course
of performing his duties under this Agreement which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses.
 
 
6

--------------------------------------------------------------------------------

 
 
   4.4       Employee Benefits. During the Employment Term, the Employee shall
be entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, including any defined contribution plan, any
insurance program and any medical and other health benefit plan, in each case,
sponsored by the Company and as in effect from time to time (collectively,
"Employee Benefit Plans") to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans. The Company reserves the right
to amend or cancel any Employee Benefit Plans at any time in its sole
discretion, subject to the terms of such Employee Benefit Plan and applicable
law.
 
   4.5        Vacation. During the Employment Term, the Employee shall be
entitled to 20 paid vacation days per calendar year (prorated for partial years)
in accordance with the Company's vacation policies, as in effect from time to
time. Any accrued vacation time during any calendar year shall be forfeited by
Employee if not used during the calendar year, unless approved in writing by the
President to carry such accrued vacation time forward.
 
   4.6        Indemnification.  In the event that the Employee is made a party
or threatened to be made a party to any action, suit, or proceeding, whether
civil, criminal, administrative or investigative (a "Proceeding"), other than
any Proceeding initiated by the Employee or the Company related to any contest
or dispute between the Employee and the Company or any of its Affiliates with
respect to this Agreement or the Employee's employment hereunder, by reason of
the fact that the Employee is or was a director or officer of the Company, or
any Affiliate of the Company, or is or was serving at the request of the Company
as a director, officer, member, employee or agent of another corporation or a
limited liability company, partnership, joint venture, trust or other
enterprise, the Employee shall be indemnified and held harmless by the Company
to the maximum extent permitted under applicable law from and against any
liabilities, costs, claims and expenses, including all costs and expenses
incurred in defense of any Proceeding (including attorneys' fees). Costs and
expenses incurred by the Employee in defense of such Proceeding (including
attorneys' fees) shall be paid by the Company in advance of the final
disposition of such litigation upon receipt by the Company of: (i) a written
request for payment; (ii) appropriate documentation evidencing the incurrence,
amount and nature of the costs and expenses for which payment is being sought;
and (iii) an undertaking adequate under applicable law made by or on behalf of
the Employee to repay the amounts so paid if it shall ultimately be determined
that the Employee is not entitled to be indemnified by the Company under this
Agreement.
 
5.        Termination of Employment. The Employment Term and the Employee's
employment hereunder may be terminated by either the Company or the Employee at
any time and for any reason; provided, that unless otherwise provided herein,
either party shall be required to give the other party at least 15 calendar days
advance written notice of any termination of the Employee's employment. Upon
termination of the Employee's employment during the Employment Term, the
Employee shall be entitled to the compensation and benefits described in this
Section 5 and shall have no further rights to any compensation or any other
benefits from the Company or any of its Affiliates.
 
 
7

--------------------------------------------------------------------------------

 
 
   5.1        Expiration of the Term, Termination by the Company for Cause or
Termination by the Employee without Good Reason.
 
    (a)         The Employee's employment hereunder may be terminated upon the
expiration of the Term (i.e., in the event that either Party provides written
notice of its intention not to renew in accordance with Section 1, by the
Company for Cause (as defined below), or by the Employee without Good Reason (as
defined below). If the Employee's employment is terminated for any reasons set
forth in this Section 5.1(a), or by the Employee without Good Reason, the
Employee shall be entitled to receive:
 
                 (i)        any accrued but unpaid Base Salary and accrued but
unused vacation which shall be paid on the pay date immediately following the
Termination Date (as defined below) in accordance with the Company's customary
payroll procedures;
 
                 (ii)        any earned but unpaid Annual and/or Anniversary
Bonus with respect to any completed calendar year immediately preceding the
Termination Date, which shall be paid on the otherwise applicable payment date;
provided that, if the Employee's employment is terminated by the Company for
Cause, then any such accrued but unpaid Annual Bonus shall be forfeited;
 
                 (iii)        reimbursement for unreimbursed business expenses
properly incurred by the Employee, which shall be subject to and paid in
accordance with the Company's expense reimbursement policy; and
 
                 (iv)        such employee benefits, if any, as to which the
Employee may be entitled under the Company's employee Benefit Plans as of the
Termination Date; provided that, in no event shall the Employee be entitled to
any payments in the nature of severance or termination payments except as
specifically provided herein.
 
Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
"Accrued Amounts".
 
     (b)         For purposes of this Agreement, “Cause” shall include:
 
(i)          the failure of Employee to perform substantially his duties (other
than any such failure resulting from incapacity due to physical or mental
illness) after demand for substantial performance is delivered by the Company to
Employee that specifically identifies the manner in which the Company believes
that Employee has not substantially performed his duties;
 
(ii)         the failure of the Employee to comply in any material respect with
any legal written or oral directive of the Board which reasonably relates to the
performance of his duties (other than any such failure resulting from incapacity
due to physical or mental illness);
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)        the Employee's engagement in dishonesty, illegal conduct or gross
misconduct, which is, in each case, injurious to the Company or its Affiliates,
monetarily or otherwise;
 
(iv)        the Employee's embezzlement, misappropriation or fraud, whether or
not related to the Employee's employment with the Company;
 
(v)        the Employee's conviction of or plea of guilty or nolo contendere to
a crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude;
 
(vi)        the Employee's wilful unauthorized disclosure of Confidential
Information (as defined below);
 
(vii)       the material breach by Employee of any material provision of this
Agreement;
 
(viii)      the Employee’s failure to render the services to the Company as
contemplated under this Agreement as a result of alcohol, drug or other similar
addiction; or
 
(ix)        any material failure by the Employee to comply with the Company's
written policies or rules, including but not limited to the Code of Business
Conduct, as they may be in effect from time to time during the Employment Term.
 
For purposes of this definition, no act or failure to act on the part of the
Employee shall be considered "wilful" unless it is done, or omitted to be done,
by the Employee in bad faith or without reasonable belief that the Employee's
action or omission was in the best interests of the Company.
 
    (c)         For purposes of this Agreement, "Good Reason" shall include the
occurrence of any of the following, in each case during the Employment Term
without the Employee's written consent:
 
(i)         a material reduction in the Employee's Base Salary other than a
general reduction in Base Salary that affects all similarly situated employees
in substantially the same proportions;
 
(ii)        a relocation of the Employee's principal place of employment by more
than 50 miles, except for required travel on Company business to an extent
substantially consistent with the Employee's business travel obligations as of
the date of relocation;
 
(iii)        any material breach by the Company of any material provision of
this Agreement;
 
 
9

--------------------------------------------------------------------------------

 
 
(iv)       the Company's failure to obtain an agreement from any successor to
the Company to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no
succession had taken place, except where such assumption occurs by operation of
law; or
 
(v)        a material, adverse change in the Employee's authority, duties or
responsibilities as being performed at the time of the occurrence (other than
temporarily while the Employee is physically or mentally incapacitated or as
required by applicable law).
 
The Employee cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within five (5) days of date
on which the Employee should have been reasonably aware of facts that provide
grounds for termination of his employment for Good Reason, and the Company has
had at least ten (10) days from the date on which such notice is provided to
cure such circumstances. If the Employee does not terminate his employment for
Good Reason within fifteen (15) days after the first occurrence of the
applicable grounds, then the Employee will be deemed to have waived his right to
terminate for Good Reason with respect to such grounds.
 
 
   5.2        Termination by the Company without Cause or Termination by the
Employee for Good Reason. The Employment Term and the Employee's employment
hereunder may be terminated by the Employee for Good Reason or by the Company
without Cause. In the event of such termination, the Employee shall be entitled
to receive the Accrued Amounts and subject to the Employee's compliance with
Section 6, Section 7, Section 8 and Section 9 of this Agreement and his
execution of a release of claims in favor of the Company, its Affiliates and
their respective officers and directors in a form attached hereto as Exhibit A
(the "Release") and such Release becoming effective within thirty (30) days
following the Termination Date (such 30-day period, the "Release Execution
Period"), the Employee shall be entitled to receive the following, only after
the effective date of the Release:
 
(i)         a lump sum payment equal to two (2) times the sum of (1) the
Employee's Base Salary in the year in which the Termination Date occurs and (2)
the amount of the Annual and Anniversary Bonus for the year prior to the year in
which the Termination Date occurs (the “Separation Payment”); provided, that the
Company shall not be obligated to pay the Separation Payment until ten (10) days
after the Release has been signed by Employee and the 7-day revocation period in
the Release has expired without any revocation by Employee;
 
(ii)        if the Employee timely and properly elects continuation coverage
under the Consolidated Omnibus Reconciliation Act of 1985 ("COBRA"), the Company
shall reimburse the Employee for the difference between the monthly COBRA
premium paid by the Employee for himself and his dependents and the monthly
premium amount paid by similarly situated active employees. Such reimbursement
shall be paid to the Employee on the first of the month immediately following
the month in which the Employee timely remits the premium payment. The Employee
shall be eligible to receive such reimbursement until the earliest of: (i) the
18-month anniversary of the Termination Date; (ii) the date the Employee is no
longer eligible to receive COBRA continuation coverage; and (iii) the date on
which the Employee becomes eligible to receive substantially similar coverage
from another employer.
 
 
10

--------------------------------------------------------------------------------

 
 
   5.3        Death or Disability.  
 
    (a)        The Employee's employment hereunder shall terminate automatically
upon his death during the Employment Term, and the Company may terminate the
Employee's employment on account of the Employee's Disability (as defined
below).
 
    (b)        If the Employee's employment is terminated during the Employment
Term on account of his death or Disability, the Employee (or the Employee's
estate and/or beneficiaries, as the case may be) shall be entitled to receive
the following:
 
  (i)          the Accrued Amounts; and
 
  (ii)         a lump sum payment in an amount equal to either (i) the pro rata
portion of the prior years’ Annual Bonus, if any, or (ii) an amount determined
by the Board in its sole discretion, whichever is greater, that the Employee
would have earned for the calendar year in which the Termination Date occurs
based on the achievement of applicable performance goals for such year, which
shall be payable on the date that annual bonuses are paid to the Company's
similarly situated employees.



 
Notwithstanding any other provision contained herein, all payments made in
connection with the Employee's Disability shall be provided in a manner which is
consistent with federal and state law.
 
    (c)        For purposes of this Agreement, “Disability” shall mean (i) that
the Employee is entitled to receive long-term disability benefits under the
Company's long-term disability plan, or (ii) if there is no such plan, the
Employee's inability, due to physical or mental incapacity, to substantially
perform his duties and responsibilities under this Agreement for one hundred
eighty (180) days out of any three hundred sixty-five (365) day period;
provided, however, in the event the Company temporarily replaces the Employee,
or transfers the Employee's duties or responsibilities to another individual on
account of the Employee's inability to perform such duties due to a mental or
physical incapacity which is, or is reasonably expected to become, a Disability,
then the Employee's employment shall not be deemed terminated by the Company and
the Employee shall not be able to resign with Good Reason as a result thereof.
Any question as to the existence of the Employee's Disability as to which the
Employee and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Employee and the
Company. If the Employee and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the Employee
shall be final and conclusive for all purposes of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
   5.4        Change in Control Termination.
 
    (a)         Notwithstanding any other provision contained herein, if the
Employee's employment hereunder is terminated by the Employee for Good Reason or
by the Company without Cause within twenty-four (24) months following a Change
in Control, the Employee shall be entitled to receive the Accrued Amounts and
subject to the Employee's compliance with Section 6, Section 7, Section 8 and
Section 9 of this Agreement and his execution of a Release which becomes
effective within ten (10) days following the Termination Date, the Employee
shall be entitled to receive a lump sum payment as determined in accordance with
the provision of Section 5.2(i) above, which amount shall be paid within ten
(10) days following the Termination Date.
 
    (b)         If the Employee timely and properly elects continuation coverage
under COBRA, the Company shall reimburse the Employee for the monthly COBRA
premium paid by the Employee for himself and his dependents. Such reimbursement
shall be paid to the Employee on the first of the month immediately following
the month in which the Employee timely remits the premium payment. The Employee
shall be eligible to receive such reimbursement until the earliest of: (i) the
18-month anniversary of the Termination Date; (ii) the date the Employee is no
longer eligible to receive COBRA continuation coverage; and (iii) the date on
which the Employee becomes eligible to receive substantially similar coverage
from another employer.
 
     (c)        For purposes of this Agreement, "Change in Control" shall mean
the occurrence of any of the following:
 
     (i)          one Person (or more than one Person acting as a group)
acquires ownership of stock of the Company that, together with the stock held by
such Person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company; provided that, a Change in
Control shall not occur if any Person (or more than one Person acting as a
group) owns more than 50% of the total fair market value or total voting power
of the Company's stock and acquires additional stock; or
 
     (ii)         the sale of all or substantially all of the Company's assets.
 
Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company's assets under Section 409A.
 
 
12

--------------------------------------------------------------------------------

 
 
   5.5        Notice of Termination. Any termination of the Employee's
employment hereunder by the Company or by the Employee during the Employment
Term (other than termination pursuant to Section 5.3(a) on account of the
Employee's death) shall be communicated by written notice of termination
("Notice of Termination") to the other party hereto in accordance with Section
14. The Notice of Termination shall specify:  (a) the termination provision of
this Agreement relied upon; (b) to the extent applicable, the facts and
circumstances claimed to provide a basis for termination of the Employee's
employment under the provision so indicated; and (c) the applicable Termination
Date.
 
   5.6        Termination Date. The Employee's “Termination Date” shall be:  (a)
if the Employee's employment hereunder terminates on account of the Employee's
death, the date of the Employee's death; (b) if the Employee's employment
hereunder is terminated on account of the Employee's Disability, the date that
it is determined that the Employee has a Disability; (c) if the Company
terminates the Employee's employment hereunder for Cause, the date the Notice of
Termination is delivered to the Employee; (c) if the Company terminates the
Employee's employment hereunder without Cause, the date specified in the Notice
of Termination, which shall be no less than ten (10) days following the date on
which the Notice of Termination is delivered; (e) if the Employee terminates his
employment hereunder with or without Good Reason, the date specified in the
Employee's Notice of Termination, which shall be no less than ten (10) days
following the date on which the Notice of Termination is delivered; or (f) if
the Employee's employment hereunder terminates because either party provides
notice of non-renewal pursuant to Section 1, the Renewal Date immediately
following the date on which the applicable party delivers notice of non-renewal.
Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Employee incurs a "separation from service" within
the meaning of Section 409A.
 
   5.7        Mitigation. In no event shall the Employee be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Employee under any of the provisions of this Agreement and,
except as provided in Section 5.2(ii), any amounts payable pursuant to this
Section 5 shall not be reduced by compensation the Employee earns on account of
employment with another employer.
 
   5.8        Resignation of All Other Positions. Upon termination of the
Employee's employment hereunder for any reason, the Employee shall be deemed to
have resigned from all positions that the Employee holds as an officer or member
of the Board (or a committee thereof) of the Company or any of its Affiliates.
 
6.        Cooperation. The parties agree that certain matters in which the
Employee will be involved during the Employment Term may necessitate the
Employee's cooperation in the future. Accordingly, following the termination of
the Employee's employment for any reason, to the extent reasonably requested by
the Board, the Employee shall cooperate with the Company in connection with
matters arising out of the Employee's service to the Company; provided, that the
Company shall make reasonable efforts to minimize disruption of the Employee's
other activities. The Company shall reimburse the Employee for reasonable
expenses incurred in connection with such cooperation and, to the extent that
the Employee is required to spend substantial time on such matters, the Company
shall compensate the Employee at an hourly rate of $75 per hour for the time
spent on such matter.
 
 
13

--------------------------------------------------------------------------------

 
 
7.        Confidential Information. The Employee understands and acknowledges
that during the Employment Term, he will have access to and learn about
Confidential Information (as defined below).
 
   7.1        Confidential Information Defined.
 
    (a)         Definition.
 
     (i)          For purposes of this Agreement, "Confidential Information"
includes, but is not limited to, all information not generally known to the
public, in spoken, printed, electronic or any other form or medium, relating
directly or indirectly to: business processes, practices, methods, policies,
plans, operations, strategies, agreements, contracts, transactions, potential
transactions, manuals, records, supplier information, vendor information,
financial information, accounting information, accounting records, marketing
information, pricing information, staffing and personnel information, employee
lists, supplier lists, vendor lists, and security procedures of the Company and
its Affiliates or any existing or prospective customer, supplier, investor or
other associated third party, or of any other Person or entity that has
entrusted information to the Company in confidence.
 
     (ii)         The Employee understands that the above list is not
exhaustive, and that Confidential Information also includes other information
that is marked or otherwise identified as confidential or proprietary, or that
would otherwise appear to a reasonable Person to be confidential or proprietary
in the context and circumstances in which the information is known or used.
 
     (iii)        The Employee understands and agrees that Confidential
Information includes information developed by him in the course of his
employment by the Company as if the Company furnished the same Confidential
Information to the Employee in the first instance. Confidential Information
shall not include information that is generally available to and known by the
public at the time of disclosure to the Employee; provided, that such disclosure
is through no direct or indirect fault of the Employee or Person(s) acting on
the Employee's behalf.
 
    (b)        Company Creation and Use of Confidential Information. The
Employee understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the field of the storage and distribution of bulk liquids, including hazardous
materials and petroleum products. The Employee understands and acknowledges that
as a result of these efforts, the Company has created, and continues to use and
create Confidential Information. This Confidential Information provides the
Company with a competitive advantage over others in the marketplace.
 
 
14

--------------------------------------------------------------------------------

 
 
    (c)        Disclosure and Use Restrictions. The Employee agrees and
covenants: (i) to treat all Confidential Information as strictly confidential;
(ii) not to directly or indirectly disclose, publish, communicate or make
available Confidential Information, or allow it to be disclosed, published,
communicated or made available, in whole or part, to any entity or person
whatsoever (including other employees of the Company) not having a need to know
and authority to know and use the Confidential Information in connection with
the business of the Company and its Affiliates and, in any event, not to anyone
outside of the direct employ of the Company or its Affiliates except as required
in the performance of the Employee's authorized employment duties to the Company
or with the prior consent of the President acting on behalf of the Company in
each instance (and then, such disclosure shall be made only within the limits
and to the extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company or its Affiliates, except as required in the performance of the
Employee's authorized employment duties to the Company or with the prior consent
of the President acting on behalf of the Company in each instance (and then,
such disclosure shall be made only within the limits and to the extent of such
duties or consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency; provided, that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. The Employee
shall promptly provide written notice of any such order to the President of the
Company. The Employee understands and acknowledges that his obligations under
this Agreement with regard to any particular Confidential Information shall
commence immediately upon the Employee first having access to such Confidential
Information and shall continue during and after his employment by the Company
until such time as such Confidential Information has become public knowledge
other than as a result of the Employee's breach of this Agreement or breach by
those acting in concert with the Employee or on the Employee's behalf.
 
8.        Restrictive Covenants.
 
   8.1        Acknowledgment. The Employee understands that the nature of the
Employee's position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company.
 
   8.2        Non-competition.
 
    (a)         Because of the Company's legitimate business interest as
described herein and the good and valuable consideration offered to the Employee
(including, but not limited to, the Company’s provision to the Employee of
access to its Confidential Information and goodwill, including Confidential
Information and goodwill to be developed following execution of this Agreement),
during the Employment Term and for a period of three (3) years thereafter, to
run consecutively, beginning on the last day of the Employee's employment with
the Company, for any reason or no reason and whether employment is terminated at
the option of the Employee or the Company, the Employee agrees and covenants not
to engage in Prohibited Activity (as defined below) within a 250-mile radius of
the principal executive offices of the Company.
 
 
15

--------------------------------------------------------------------------------

 
 
    (b)         For purposes of this Section 8, "Prohibited Activity" is
activity in which the Employee contributes his knowledge or performs services,
directly or indirectly, in whole or in part, as an employee, employer, owner,
operator, manager, advisor, consultant, agent, employee, partner, director,
stockholder, officer, volunteer, intern or any other similar capacity to a
Person engaged in the same or similar business as the Company, including, but
not limited to, those engaged in the business of the storage and distribution of
bulk liquids, including hazardous materials and petroleum products. The Employee
acknowledges that the Company may enter into new lines of business from time to
time, and that in such event, Prohibited Activity would include any such new
line of business. Prohibited Activity also includes activity that may require or
inevitably requires disclosure of trade secrets, proprietary information or
Confidential Information of the Company.
 
    (c)         By way of example, the Company currently regards as its primary,
but not exclusive, competitors the following entities:  A&R Logistics, Inc.,
Allied Terminals, Inc., Atlantic Bulk Carriers, Inc., Quality Distribution,
Inc., RSI Rail Logistics, Inc., and Hillcrest Transportation. In the event the
Company enters into new lines of business, its major competitors for such
business line(s) will be deemed covered by this provision.
 
    (d)         Nothing herein shall prohibit the Employee from purchasing or
owning less than 5% of the publicly-traded securities of any corporation;
provided, that such ownership represents a passive investment and that the
Employee is not a controlling person of, or a member of a group that controls,
such corporation.
 
    (e)         This Section 8 does not, in any way, restrict or impede the
Employee from exercising protected rights to the extent that such rights cannot
be waived by agreement or from complying with any applicable law or regulation
or a valid order of a court of competent jurisdiction or an authorized
government agency: provided, that such compliance does not exceed that required
by the law, regulation or order. The Employee shall promptly provide written
notice of any such order to the President of the Company.
 
   8.3        Non-solicitation of Employees. The Employee agrees and covenants
not to directly or indirectly solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Company
during a period of two years, to run consecutively, beginning on the last day of
the Employee's employment with the Company.
 
 
16

--------------------------------------------------------------------------------

 
 
   8.4        Non-solicitation of Customers.
 
    (a)         The Employee understands and acknowledges that because of the
Employee's experience with and relationship to the Company, he will have access
to and learn about much or all of the Company's Confidential Information
including, but not limited to, the Company’s customer information. "Customer
Information" includes, but is not limited to, names, phone numbers, addresses,
e-mail addresses, order history, order preferences, chain of command, pricing
information and other information identifying facts and circumstances specific
to the customer and relevant to sales and services.
 
    (b)         The Employee understands and acknowledges that loss of this
customer relationship and/or goodwill will cause significant and irreparable
harm to the Company and its Affiliates.
 
    (c)         The Employee agrees and covenants, during a period of three (3)
years, to run consecutively, beginning on the last day of the Employee's
employment with the Company, not to directly or indirectly solicit, contact
(including but not limited to e-mail, regular mail, express mail, telephone,
fax, and instant message), attempt to contact or meet with, work with, or
provide competitive services to the Company's current, former or prospective
customers with whom the Employee worked or had access to Confidential
Information about that customer for purposes of offering or accepting goods or
services similar to or competitive with those offered by the Company.
 
9.        Non-disparagement. The Employee and Company agree and covenant that
neither of them will at any time make, publish or communicate to any person or
entity or in any public forum any defamatory or disparaging remarks, comments or
statements concerning the other and in the case of the Company, any of its
Affiliates or any of their respective businesses, or any of its employees,
officers, and existing and prospective customers, suppliers, investors and other
associated third parties. This Section 9 does not, in any way, restrict or
impede the Employee from exercising protected rights to the extent that such
rights cannot be waived by agreement or from complying with any applicable law
or regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation or order. The Employee shall promptly provide
written notice of any such order to the President of the Company.
 
10.      Remedies. In the event of a breach or threatened breach by the Employee
of Section 7, Section 8 or Section 9 of this Agreement or a breach or threatened
breach by the Company of Section 9 of this Agreement, the Party that has
breached or may be threatening a breach under the applicable provision of this
Agreement, hereby consents and agrees that the other Party shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief for either Party.
 
 
17

--------------------------------------------------------------------------------

 
 
11.      Company Security .
 
   11.1        Security and Access. The Employee agrees and covenants:
 
(a)         to comply with all Company security policies and procedures as in
force from time to time including without limitation those regarding telephone
and voicemail systems, facilities access, monitoring, key cards, access codes,
Company intranet, internet, social media and instant messaging systems, computer
systems and equipment, e-mail systems, computer networks, passwords, and any and
all other Company facilities, IT resources and communication technologies
("Facilities Information Technology and Access Resources");
 
(b)         not to access or use any Facilities and Information Technology
Resources except as authorized by the Company; and
 
    (c)         not to access or use any Facilities and Information Technology
Resources in any manner after the termination of the Employee's employment by
the Company, whether termination is voluntary or involuntary. The Employee
agrees to notify the Company promptly in the event he learns of any violation of
the foregoing by others, or of any other misappropriation or unauthorized
access, use, reproduction or reverse engineering of, or tampering with any
Facilities and Information Technology Access Resources or other Company property
or materials by others.
 
   11.2        Exit Obligations. Upon the voluntary or involuntary termination
of the Employee's employment or the Company's request at any time during the
Employee's employment, the Employee shall immediately (a) provide or return to
the Company any and all Company property, including by way of example keys, key
cards, access cards, identification cards, security devices, employer credit
cards, network access devices, computers, smartphones, manuals, reports, files,
work product, e-mail messages, recordings, disks, thumb drives or other
removable information storage devices, and all Company documents and materials
belonging to the Company and stored in any fashion, including but not limited to
those that constitute or contain any Confidential Information, that are in the
possession or control of the Employee, whether they were provided to the
Employee by the Company or any of its business associates or created by the
Employee in connection with his employment by the Company; and (b) delete or
destroy all copies of any such documents and materials not returned to the
Company that remain in the Employee's possession or control, including those
stored on any non-Company devices, computers, networks, storage locations and
media in the Employee's possession or control.
 
12.      Section 409A. This Agreement is intended to comply with Section 409A or
an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each payment provided under this Agreement shall be treated as
a separate payment. Any payments to be made under this Agreement upon a
termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Employee on account of non-compliance with Section 409A.
Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Employee in connection with his termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A and the Employee is determined to be a "specified employee" as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the "Specified Employee Payment Date"). The aggregate
of any payments that would otherwise have been paid before the Specified
Employee Payment Date shall be paid to the Employee in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.
 
 
18

--------------------------------------------------------------------------------

 
 
13.      Definitions. The following terms as used in this Agreements shall have
the meaning attributed to each such term:
 
“Affiliates” means, with respect to any Person, any other Person controlling,
controlled by, or under common control with such Person.  For purposes of this
Agreement, the term "control" (including, with correlative meanings, the terms
"controlled by" and "under common control with" as used with respect to any
Person) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person whether
through ownership of voting securities, by contract or otherwise.
 
“Board” means the board of directors of the Company
 
“IRC” means the Internal Revenue Code, as amended.
 
"Person" means any natural person, corporation, partnership, limited liability
company, trust, unincorporated organization or other entity.
 
14.      Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):


 
If to the Company:  
Regional Enterprises, Inc.
 
c/o Central Energy GP LLC
 
8150 N. Central Expressway
 
Suite 1525
 
Dallas, Texas 75206

  Attn: Ian T. Bothwell,    
President

 
If to the Employee:
Daniel P. Matthews
  131 Franklin Street  
Petersburg, Virginia 23803

 
 
19

--------------------------------------------------------------------------------

 
 
15.      Successors and Assigns. This Agreement is personal to the Employee and
shall not be assigned by the Employee. Any purported assignment by the Employee
shall be null and void from the initial date of the purported assignment. The
Company may assign this Agreement to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company. This Agreement shall
inure to the benefit of the Company and permitted successors and assigns.
 
16.      Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of the Commonwealth of
Virginia without regard to conflicts of law principles. Any action or proceeding
by either of the parties to enforce this Agreement shall be brought only in a
state or federal court located in Richmond, Virginia. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.
 
17.      Arbitration. Any dispute, controversy or claim arising out of or
related to this Agreement or any breach of this Agreement shall be submitted to
and decided by binding arbitration administered by JAMS. Any arbitration shall
be conducted in Richmond, Virginia, and the laws of the Commonwealth of Virginia
shall apply to all issues. Arbitration shall be to a single arbitrator mutually
selected by the parties according to the Streamlined Arbitration Rules and
Procedures of JAMS as in force at the time the arbitration is commenced. Any
arbitral award determination shall be final and binding upon the Parties.
 
18.      Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.
 
19.      Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Employee and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
20.      Modification and Waiver. No provision of this Agreement may be amended
or modified unless such amendment or modification is agreed to in writing and
signed by the Employee and by a duly-authorized officer of the Company. No
waiver by either of the parties of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by the other party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the parties in exercising any right, power or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege.
 
21.      Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court is expressly authorized
to modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law. The parties
expressly agree that this Agreement as so modified by the court shall be binding
upon and enforceable against each of them. In any event, should one or more of
the provisions of this Agreement be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Agreement shall be construed as if such
invalid, illegal or unenforceable provisions had not been set forth herein.
 
22.      Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.
 
23.      Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
 
24.      Survival. Upon the expiration or other termination of this Agreement,
the respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement. Specifically, and without
necessarily excluding any other provisions of this Agreement, the obligations
set forth in Section 7.1(c), Section 8, Section 9, Section 10 and Section 11
shall survive the termination of this Agreement.
 
25.      Acknowledgment of Full Understanding. THE EMPLOYEE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

     
REGIONAL ENTERPRISES, INC.
                   
By:
/s/ Ian T. Bothwell           Ian T. Bothwell, President                
EMPLOYEE:
                     
/s/ Daniel P. Matthews
         
Daniel P. Matthews
       

 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
GENERAL RELEASE
 
I, Daniel P. Matthews, in consideration of and subject to the performance by
Regional Enterprises, Inc. (together with its subsidiaries, the “Company”), of
its obligations under that certain Employment Agreement, dated as of November
22, 2011 (as amended from time to time, the “Agreement”), do hereby release and
forever discharge as of the date hereof the Company and its parent companies,
members, sister companies, subsidiaries, affiliates and all present and former
directors, officers, agents, representatives, employees, attorneys,
predecessors, successors and assigns of the Company and its affiliates and the
Company’s direct or indirect owners (collectively, the “Released Parties”) to
the extent provided below.
 
1.
I understand that any payments or benefits paid or granted to me under Sections
5.2 or 5.4, as the case may be, of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in Section 5.2 or 5.4 of the
Agreement, as the case may be, unless I execute and effectuate this General
Release. Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates. I also acknowledge
and represent that I have received all payments and benefits that I am entitled
to receive as of my Termination Date by virtue of any employment by the Company.

 
2.
Except with respect to (i) obligations to me under the Agreement that expressly
survive the termination of my employment with the Company and (ii) obligations
to me under any other agreements dated as of or after the date hereof between
the Released Parties and me, I knowingly and voluntarily (on behalf of myself,
my spouse, my heirs, executors, administrators, agents and assigns, past and
present) fully and forever release and discharge the Company and the other
Released Parties from any and all claims, suits, controversies, actions, causes
of action, cross-claims, counter-claims, demands, debts, liens, contracts,
covenants, suits, rights, obligations, expenses, judgments, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, orders and liabilities of whatever kind or
nature, in law and in equity, in contract or in tort, both past and present
(through the date of this General Release) and whether known or unknown, vested
or contingent, suspected, or claimed, against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (collectively, the “Claims”).

 
 
23

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained in the Agreement, this
General Release does not limit me from filing a claim or a lawsuit for the
purpose of enforcing my rights under this General Release. In addition,
notwithstanding anything to the contrary contained in the Agreement, nothing
contained herein shall prevent me from filing an administrative charge of
discrimination with the Equal Employment Opportunity Commission (the “EEOC”) or
state or local fair employment practices agency. However, I agree that I shall
not seek, accept or be entitled to any monetary relief, whether for myself
individually or as a member of a class or group, arising from any EEOC charge
filed by me or on my behalf. This General Release prohibits my ability to pursue
any claims against the Released Parties seeking monetary relief or other
remedies for myself and/or as a representative on behalf of others.
Additionally, and notwithstanding anything to the contrary contained in the
Agreement, nothing in this General Release requires me to waive or release
claims arising in the future including claims regarding acts of discrimination
that occur after the Effective Date of this General Release.
 
3.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Section 2 above.

 
4.
IN SIGNING THIS GENERAL RELEASE, I ACKNOWLEDGE AND INTEND THAT IT SHALL BE
EFFECTIVE AS A BAR TO EACH AND EVERY ONE OF THE CLAIMS, DEMANDS AND CAUSES OF
ACTION HEREINABOVE MENTIONED OR IMPLIED.  I EXPRESSLY CONSENT THAT THIS GENERAL
RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH AND ALL OF ITS
EXPRESS TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND
UNSUSPECTED CLAIMS (NOTWITHSTANDING ANY STATE STATUTE THAT EXPRESSLY LIMITS THE
EFFECTIVENESS OF A GENERAL RELEASE OF UNKNOWN, UNSUSPECTED AND UNANTICIPATED
CLAIMS), IF ANY, AS WELL AS THOSE RELATING TO ANY OTHER CLAIMS HEREINABOVE
MENTIONED OR IMPLIED.  I ACKNOWLEDGE AND AGREE THAT THIS WAIVER IS AN ESSENTIAL
AND MATERIAL TERM OF THIS GENERAL RELEASE AND THAT WITHOUT SUCH WAIVER THE
COMPANY WOULD NOT HAVE AGREED TO THE TERMS OF THE AGREEMENT.  I FURTHER AGREE
THAT IN THE EVENT I SHOULD BRING A CLAIM SEEKING DAMAGES AGAINST THE COMPANY, OR
IN THE EVENT I SHOULD SEEK TO RECOVER AGAINST THE COMPANY IN ANY CLAIM BROUGHT
BY A GOVERNMENTAL AGENCY ON MY BEHALF, THIS GENERAL RELEASE SHALL SERVE AS A
COMPLETE DEFENSE TO SUCH CLAIMS AS TO MY RIGHTS AND ENTITLEMENTS.  I FURTHER
AGREE THAT I AM NOT AWARE OF ANY PENDING CHARGE OR COMPLAINT OF THE TYPE
DESCRIBED IN SECTION 2 AS OF THE EXECUTION OF THIS GENERAL RELEASE.

 
 
24

--------------------------------------------------------------------------------

 
 
5.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission or acknowledgement by the Company, any Released Party or
myself of any improper or unlawful conduct.

 
6.
I agree that I will (a) forfeit all amounts payable by the Company pursuant to
Sections 5.2 and 5.4 of the Agreement and (b) to the maximum extent permitted by
applicable law, immediately return to the Company all amounts paid by the
Company pursuant to Sections 5.2 and 5.4 of the Agreement, in each case, if I
challenge the validity of this General Release.  I also agree that if I violate
this General Release by suing the Company or the other Released Parties with
respect to the matters released herein, I will pay all costs and expenses of
defending against the suit incurred by the Released Parties, including but not
limited to reasonable attorneys’ fees, and return all payments received by me
pursuant to Sections 5.2 and 5.4 of the Agreement.

 
7.
I agree and acknowledge that the provisions, conditions and negotiations of this
General Release are confidential and agree not to disclose any information
regarding the terms, conditions and negotiations of this General Release, nor
transfer any copy of this General Release, communicate or disclose or otherwise
refer or allude to the substance of this General Release to any person or
entity, other than my immediate family and any tax, legal or other counsel I
have consulted regarding the meaning or effect hereof or as required by
applicable law, and I will instruct each of the foregoing not to disclose the
same to anyone.

 
8.
Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), FINRA, any other self-regulatory organization or governmental
entity having authority over the Company or me.

 
9.
I agree to reasonably cooperate with the Company in any internal investigation,
any administrative, regulatory, or judicial proceeding or any dispute with a
third party. I understand and agree that my cooperation may include, but not be
limited to, making myself available to the Company upon reasonable notice for
interviews and factual investigations; appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process;
volunteering to the Company pertinent information; and turning over to the
Company all relevant documents which are or may come into my possession all at
times and on schedules that are reasonably consistent with my other permitted
activities and commitments. I understand that in the event the Company asks for
my cooperation in accordance with this provision, the Company will reimburse me
solely for reasonable travel expenses, (including lodging and meals), upon my
submission of receipts, and the Company shall pay to me a fee equal to $75 per
hour for my time spent in connection with such matters.

 
10.
I agree not to disparage the Company, its past and present investors, officers,
directors, agents or employees or its affiliates and to keep all confidential
and proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained.  I further represent that as of the date hereof, I have
returned to the Company any and all property, tangible or intangible, electronic
or otherwise, relating to its business, which I possessed or had control over at
any time (including, but not limited to, company-provided credit cards, building
or office access cards, keys, computer equipment, manuals, files, documents,
records, software, customer data base and other data) and that I have not
retained any copies, compilations, extracts, excerpts, summaries or other notes
of any such manuals, files, documents, records, software, customer data base or
other data.

 
 
25

--------------------------------------------------------------------------------

 
 
11.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

 
12.
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 
13.
This General Release shall be binding upon and inure to the benefit of each of
the parties hereto and the heirs, executors, successors and assigns of each of
the parties.

 
14.
This General Release shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia, but without giving effect to applicable
principles of conflicts of law to the extent that the application of the laws of
another jurisdiction would be required hereby.

 
15.
This General Release constitutes the entire agreement among the parties with
respect to the subject matter of this General Release and supercedes any prior
agreements and understandings with respect to such subject matter.  This General
Release may be changed, waived, modified or terminated only by a written
instrument signed by both parties to this agreement.

 
 
26

--------------------------------------------------------------------------------

 
 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 
 
1.
I HAVE READ IT CAREFULLY;

 
 
2.
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED;

 
 
3.
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 
 
4.
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT, I HAVE HAD
THE OPPORTUNITY TO SO CONSULT, AND HAVE AVAILED MYSELF OF SUCH ADVICE TO THE
EXTENT I HAVE DEEMED NECESSARY TO MAKE A VOLUNTARY AND INFORMED CHOICE TO
EXECUTE THIS AGREEMENT;

 
 
5.
I HAVE HAD AT LEAST TWENTY-ONE (21) DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT AND CONFIRM THAT ANY CHANGES MADE TO THIS RELEASE WHILE
UNDER CONSIDERATION BY ME SHALL NOT BE DEEMED MATERIAL AND SHALL NOT AFFECT THE
21-DAY CONSIDERATION PERIOD;

 
 
6.
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT, SUCH REVOCATION TO BE RECEIVED IN WRITING BY THE COMPANY BY THE END
OF THE SEVENTH DAY AFTER THE DATE HEREOF WITH SUCH REVOCATION TO BE DELIVERED TO
IAN BOTHWELL, PRESIDENT OF THE COMPANY, AT 8150 N. CENTRAL EXPRESSWAY, SUITE
1525, DALLAS, TEXAS 75206, AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED (THE “EFFECTIVE DATE”);

 
 
7.
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 
 
8.
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 
 
DATED AS OF ________________, 20______
                           
 
       
DANIEL P. MATTHEWS
       

 
 
27

--------------------------------------------------------------------------------

 

